Case 1:18-cv-03202-DKC Document 48-15 Filed 07/22/20 Page 1 of 2




               EXHIBIT 15
Maryland DOC Inmate Locator                                                        http://www.dpscs.state.md.us/inmate/search.do?searchType=detail&id=...

                         Case 1:18-cv-03202-DKC Document 48-15 Filed 07/22/20 Page 2 of 2




                                                                 Inmate Locator

                                        Search For:
                                                      First Name               Last Name

                                                                        Selected Inmate
           SID*                         Last Name                     First Name                    Middle Name                      Date of Birth
           2549365                      CURTIS                        TYRELL                        J                                10/14/1985
           DOC ID                       Holding Facility
           00475234
                                        Eastern Correctional Institution West
                                        Address: 30420 Revells Neck Rd., Westover, MD 21890
                                        Phone: 877-802-6074
           *To be used for Inmate Funds Transactions (deposits and disbursements)



                 The Inmate Locator enables members of the public to learn the housing location of inmates committed to the custody of the
           Commissioner of Correction and currently housed at Division of Correction facilities, Patuxent Institution and, offenders at Division of
           Pretrial and Detention Services facilities.




1 of 1                                                                                                                                         7/2/2020, 3:05 PM
